           JS-6




ORDER OF
IT IS SO ORDERED.

Dated this 5th day of August 2019
                                    _______________________________________
                                    __
                                     _____
                                         ___
                                           _______________
                                    Honorable
                                    Honorabl
                                           beR R. Gar
                                                  Gary Klaus
                                                        Klausner
                                    United States District Judge
